      Case 3:21-cv-01075-L-WVG Document 3 Filed 06/09/21 PageID.16 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL INGRANDE,                                      Case No.: 21cv1075-L(WVG)
12                                         Plaintiff,
                                                            ORDER DISMISSING COMPLAINT
13   v.                                                     WITH LEAVE TO AMEND TO
                                                            ALLEGE SUBJECT MATTER
14   AUTOZONERS, LLC,
                                                            JURISDICTION
15                                     Defendant.
16
           In this employment discrimination action alleging violations of Cal. Gov’t Code §
17
     12940 claims federal jurisdiction based on diversity of citizenship under 28 U.S.C.
18
     §1332. (Compl. at 2.) Because it is not possible to determine on the face of the
19
     complaint that the parties are diverse, the action is dismissed with leave to amend to
20
     allege subject matter jurisdiction.
21
           Unlike state courts,
22
           Federal courts are courts of limited jurisdiction. They possess only that
23         power authorized by Constitution and statute, which is not to be expanded
           by judicial decree. It is to be presumed that a cause lies outside this limited
24
           jurisdiction, and the burden of establishing the contrary rests upon the party
25         asserting jurisdiction.
26
27   ///
28

                                                        1
                                                                                   21cv1075-L(WVG)
         Case 3:21-cv-01075-L-WVG Document 3 Filed 06/09/21 PageID.17 Page 2 of 3



 1   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).1 Federal courts
 2   are constitutionally required to raise issues related to federal subject matter jurisdiction
 3   and may do so sua sponte. Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006). A federal
 4   court must satisfy itself of its jurisdiction over the subject matter before proceeding to the
 5   merits of the case. Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 577, 583 (1999).
 6           "A plaintiff suing in a federal court must show in his pleading, affirmatively and
 7   distinctly, the existence of whatever is essential to federal jurisdiction, and, if he does not
 8   do so, the court, on having the defect called to its attention or on discovering the same,
 9   must dismiss the case, unless the defect be corrected by amendment.” Tosco Corp. v.
10   Communities for a Better Env’t, 236 F.3d 495, 499 (9th Cir. 2001), abrogated on other
11   grounds by Hertz Corp. v. Friend, 559 U.S. 77, 82-83 (2010).
12           Under section 1332(a), subject matter jurisdiction exists in cases where the amount
13   in controversy exceeds $75,000 and the case is "between citizens of different states." To
14   meet the requirement of diversity of citizenship, Plaintiff must show "complete diversity
15   of citizenship." Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68 (1996). This requirement is
16   met when "the citizenship of each plaintiff is diverse from the citizenship of each
17   defendant." Id. The complaint must affirmatively allege the state of citizenship of each
18   party. Bautista v. Pan Am. World Airlines, Inc., 828 F.2d 546, 552 (9th Cir.1987); see
19   also Kanter v. Warner-Lambert, Co., 265 F.3d 853 (9th Cir. 2001).
20           Although Plaintiff alleges he was Defendant’s employee in San Diego County, he
21   does not allege his domicile or citizenship. (See Compl. at 2.) Accordingly, Plaintiff
22   does not allege his state of citizenship. See Kanter, 265 F.3d at 857.
23           Defendant is a limited liability company. The citizenship of a limited liability
24   company for purposes of diversity jurisdiction is determined by examining the citizenship
25
26
27   1
           Unless otherwise noted, internal quotation marks, citations, and footnotes are
     omitted.
28

                                                    2
                                                                                     21cv1075-L(WVG)
      Case 3:21-cv-01075-L-WVG Document 3 Filed 06/09/21 PageID.18 Page 3 of 3



 1   of each of its members. Carden v. Arkoma Assoc., 494 U.S. 185, 195-96 (1990); Johnson
 2   v. Columbia Properties Anchorage. L.P., 437 F.3d 894, 899 (9th Cir.2006). Plaintiff
 3   does not allege the citizenship of Defendant’s members. (See Compl. at 2.) Accordingly,
 4   Defendant’s citizenship cannot be determined from the face of the complaint.
 5         Because Plaintiff does not allege any party’s citizenship, he has not alleged
 6   diversity as required for subject matter jurisdiction under 28 U.S.C. § 1332. The
 7   complaint is dismissed for lack of subject matter jurisdiction. Pursuant to 28 U.S.C.
 8   §1653, Plaintiff is granted leave to file an amended complaint to supplement his
 9   jurisdictional allegations. If Plaintiff chooses to file an amended complaint, he must do
10   so no later than June 23, 2021.
11         IT IS SO ORDERED.
12
13   Dated: June 9, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                  21cv1075-L(WVG)
